PD-0926&0927&0928-15                                                                        PD-0926&0927&0928-15
                                                                                        COURT OF CRIMINAL APPEALS
                                                                                                         AUSTIN, TEXAS
                                                                                        Transmitted 7/22/2015 3:05:38 PM
                                             IN THE
                                                                                          Accepted 7/24/2015 9:49:38 AM
                              COURT OF CRIMINAL APPEALS                                                   ABEL ACOSTA
                                                                                                                  CLERK
                                           OF TEXAS



JERROD DEMOUN PRESTON,
             PETITIONER                          §
                                                 §           05-14-01131-CR
v.                                               §           05-14-01132-CR
                                                 §           05-14-01133-CR
THE STATE OF TEXAS                               §



                         MOTION TO EXTEND TIME TO FILE
                       PETITION FOR DISCRETIONARY REVIEW


       COMES NOW JERROD DEMOUN PRESTON, through appointed counsel, moving

the Court to extend the time to file his Petition for Discretionary Review, and would show the

Court as follows:

       1.     The appeal was decided by the Court of Appeals Fifth District of Texas.

       2.     The opinion of that Court was filed July 14, 2015.

       3.     The style was Jerrod Demoun Preston v. The State of Texas, with three case

              numbers: 05-14-01131-CR; 05-14-01132-CR; and 05-1 4-01133-CR.

      4.      No Motion for Rehearing was filed.

      5.      The Petition is due to be filed August 13, 2015.

      6.      An extension of30 days to September 12, 2015, is requested.

      7.      No previous extension has been requested.




                                                                              July 24, 2015
I           8.      Counsel has three appellate briefs due between now and August 4, 2015, and

                    needs additional time to properly research the issues involved in this proceeding.

            WHEREFORE, the undersigned prays this Court will extend the time to file his Petition

    for Discretionary Review to and including September 12, 2015.

                                                          Respectfully submitted,

                                                          ~
                                                          ROBERT T. BASKETT
                                                          State Bar No. 01871000
                                                          6060 N. Central Expressway
                                                          Suite 600
                                                          Dallas Texas 75206-5209
                                                          214/965-0900
                                                          214/880-0443 [fax]
                                                          Email: rtblaw@swbell.net



                                  CERTIFICATE OF COMPLIANCE

           I certify that number of words in this Motion is 163 words.


                                                          ROBERT T. BASKETT


                                     CERTIFICATE OF SERVICE

           I certify that a true copy of the following motion was served by regular mail and

    electronic mail to Mike Casillas, Assistant District Attorney, email address at:

    michael.casillas@dallascounty.org and mailing address to: 133 N. Riverfront Boulevard, Dallas,

    Texas, 75207-4399, on this the 22nd day of July, 2015.




                                                         ROBERT T. BASKETT